FILED

UNITED STATES DISTRICT COURT ~
FOR THE DISTRICT OF COLUMBIA  z 3 

C|erk, U.S. District and
Bankruptcy Courts

UNITED STATES OF AMERlCA,

v. Criminal No. 09-52 (EGS)
AMANDEUS WATKINS ,

Defendant.

`,\.\»`/`J`/`,`,`/\/

ill
ln a hearing before Magistrate Judge John M. Facciola on
March 9, 2009, defendant entered a plea of guilty. Also on March
9, 2009, the magistrate judge issued a Report and Recommendation
advising the Court to accept defendant’s plea. The Court has
received no objection to the Report and Recommendation. See
Local Crim. R. 59.2(b) (“Any party may file written objections to
the magistrate judge’s proposed findings and recommendations
within ten days after being served with a copy thereof.”).
Accordingly, the Court hereby adopts the recommendation of the
magistrate judge and accepts defendant’s guilty plea.

SO ORDERED .

Signed: Emmet G. Su1livan
United States District Judge
July 23, 2009